              Case 7:19-cv-00779-LSC Document 20 Filed 07/29/19 Page 1 of 4                    FILED
                                                                                       2019 Jul-29 PM 03:06
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION

    ELIZABETH ANN SWEARINGEN, et al.,                 }
                                                      }
          Plaintiffs,                                 }
    v.                                                }   Case No. 7:19-CV-779-LSC
                                                      }
    JUUL LABS, INC., et al.,                          }
                                                      }
          Defendants.                                 }

         JOINT STIPULATION OF AGREEMENT TO TRANSFER CASE

         Plaintiff John Thomas Via Peavy (“Peavy”), 1 Defendant JUUL Labs, Inc.

(“JLI”), Altria Group, Inc. (“Altria”), and Philip Morris USA, Inc. (“PM USA”)

(collectively, “the Parties”) jointly stipulate to the transfer of this case to the United

States District Court for the Northern District of California. In further support, the

Parties state as follows:

         1.       On May 22, 2019, Peavy filed this lawsuit against JLI, Altria, and PM

USA. (Doc. 1). Peavy seeks to represent a nationwide class of purchasers and users

of JUUL products, as well as a class consisting of Alabama purchasers and users of

JUUL products. Id.

         2.       On June 27, 2019, JLI filed a Motion to Transfer or Stay (“the Motion”)

this case under the first-filed rule and 28 U.S.C. § 1404, in light of previously-filed

1
       The case was originally filed by two plaintiffs, Peavy and Elizabeth Ann Swearingen.
(Doc. 1). On June 14, 2019, Swearingen voluntarily dismissed her claims. (Doc. 7). Peavy’s
claims remain pending.


                                              1
           Case 7:19-cv-00779-LSC Document 20 Filed 07/29/19 Page 2 of 4




litigation in the U.S. District Court for the Northern District of California – In re:

JUUL Labs, Inc. Products Litigation, No. 3:18-cv-02499-WHO (N.D. Cal.). (Doc.

12). Altria and PM USA joined in the Motion. (Doc. 14).

      3.       The Parties have conferred, and Peavy no longer opposes the Motion.

The Parties consent to the transfer of this case to the U.S. District Court for the

Northern District of California. The Parties agree that it would promote judicial

efficiency and conserve the Parties’ and the Court’s resources to end further briefing

on the Motion. The Motion, therefore, should be denied as moot.

      4.       This stipulation is not intended to operate as an admission of any factual

allegation or legal conclusion and is submitted subject to and without waiver of any

right, defense, affirmative defense, or objection, including lack of subject matter

jurisdiction, lack of personal jurisdiction, improper venue, or failure to state a claim.

      Accordingly, the Parties stipulate and respectfully request that the Court

transfer this case to the U.S. District Court for the Northern District of California for

all further proceedings.

      Respectfully submitted this 29th day of July, 2019.


                                                           s/Patrick C. Marshall
                                                         (signed with permission)
                                                           One of the Attorneys
                                                             for Plaintiff Peavy




                                            2
      Case 7:19-cv-00779-LSC Document 20 Filed 07/29/19 Page 3 of 4




OF COUNSEL:
Robert G. Methvin, Jr.
rgm@mtattorneys.com
James M. Terrell
jterrell@mtattorneys.com
Patrick C. Marshall
pmarshall@mtattorneys.com
Courtney C. Gipson
cgipson@mtattorneys.com
METHVIN, TERRELL, YANCEY, STEPHENS & MILLER, P.C.
2201 Arlington Avenue South
Birmingham, Alabama 35205
Telephone: (205) 939-0199
Facsimile: (205) 939-0399

Christy Crow
ccrow@jinkslaw.com
Mahaley McInnes
mmcinnes@jinkslaw.com
JINKS, CROW & DICKSON
219 North Prairie Street
Union Springs, Alabama 36089
Telephone: (334) 738-4224
Facsimile: (334) 738-4229

David J. Hodge
dhodge@mkhlawyers.com
MORRIS, KING & HODGE, P.C.
200 Pratt Avenue NE
Huntsville, Alabama 35801
Telephone: (256) 536-0588
Facsimile: (256) 533-1504



                                                  s/Lana A. Olson
                                                One of the Attorneys
                                                 for Defendant JLI




                                   3
        Case 7:19-cv-00779-LSC Document 20 Filed 07/29/19 Page 4 of 4




OF COUNSEL:
Lana A. Olson
lolson@lightfootlaw.com
Jeffrey P. Doss
jdoss@lightfootlaw.com
LIGHTFOOT, FRANKLIN & WHITE LLC
The Clark Building
400 20th Street North
Birmingham, Alabama 35203
Telephone: (205) 581-0700
Facsimile: (205) 581-0799


                                                       s/R. Bruce Barze, Jr.
                                                     (signed with permission)
                                                     One of the Attorneys for
                                                  Defendants Altria and PM USA

OF COUNSEL:
R. Bruce Barze, Jr.
bbarze@btnllaw.com
Lisa McCrary
lmccrary@btnllaw.com
BARZE TAYLOR NOLES LOWTHER LLC
2204 Lakeshore Parkway, Suite 330
Birmingham, Alabama 35209
Telephone: (205) 872-1032




                         CERTIFICATE OF SERVICE

        I certify that on July 29, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such
filing to all attorneys of record.

                                              s/Lana A. Olson
                                              OF COUNSEL



                                          4
